SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14 (c) of the Securities Exchange Act of 1934 (Amendment No.) Check the appropriate box: ( ) Preliminary Information Statement () Confidential, for Use of the Commission Only (as permitted by Rule 14c-5 (d)(2)) (X) Definitive Information Statement COATES INTERNATIONAL, LTD. (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): (X) No fee required. () Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No: 3) Filing Party: 4) Date Filed: 1 THIS INFORMATION STATEMENT IS BEING PROVIDED TO YOU BY THE BOARD OF DIRECTORS OF THE COMPANY WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY Coates International, Ltd. 2100 Highway 34 & Ridgewood Road Wall Township, NJ 07719 (732) 449-7717 INFORMATION STATEMENT (Definitive) October 1, 2007 GENERAL INFORMATION This Information Statement has been filed with the Securities and Exchange Commission and is being furnished, pursuant to Section 14C of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to the holders (the “Stockholders”) of the common stock, par value $0.0001 per share (the “Common Stock”), of Coates International, Ltd., a Delaware Corporation (the “Company”), to notify such Stockholders of the following: 1. On or about or about September17, 2007, the Company approved an amendment toits Certificate of Incorporation to cancel all 14,000,000 shares of the Company’s Series A Convertible Preferred Stock and authorize 100,000,000 new shares of the Company’s Preferred Stock, which upon approval of the Board of Directors, may be issued in one or more series and the relative terms, rights, preferences and limitations may be fixed. 2. Stockholder approval of the Company’s 2006 Stock Option and Incentive Plan (the “Stock Option Plan”), which was adopted by the Company’s Board of Directors in October 2006; and, 3. Election of eight Directors of the Company to hold office until their successors have been duly elected and qualified. On September17, 2007, the Board of Directors of the Company approved the above-mentioned actions, subject to Stockholder approval. The Majority Stockholder approved these actions by written consent in lieu of a meeting on September17, 2007, in accordance with the Delaware General Corporation Law. Accordingly, your consent is not required and is not being solicited in connection with the approval of the action. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND A PROXY. RECOMMENDATION OF THE BOARD OF DIRECTORS The Board of Directors of the Company (the "Board") believes that the stockholders of the Company will benefit from the ability of the Company to obtain funding through equity and/or financing transactions.The Company’s Series A Convertible Preferred Stock “(Preferred Stock”) had previously been designated with fixed terms, rights, preferences and limitations within its Certificate of Incorporationwhich couldprevent the Company from offering preferred stock with flexible terms, rights, preferences and limitations to meet specific needs of prospective future investors. Canceling the Company’s Series A Convertible Preferred Stock as proposed herein, and authorizing new Preferred Stock without any designation of the terms, rights, preferences and limitations will enable the Company to issue its shares of Preferred Stock in one or more newly designated series with the terms, rights, preferences and limitations as determined by the Board of Directors,that most appropriately fit future financing transactions. At the present time, the Company has no plans to issue any shares of Preferred Stock. 2 ACTIONS TO BE TAKEN This Information Statement contains a brief summary of the material aspects of the actions approved by the Board and the holders of the majority of the outstanding voting capital stock of the Company. AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO CANCEL ALL 14,000,000 SHARES OF THE COMPANY’S SERIES A CONVERTIBLE PREFERRED STOCK AND AUTHORIZE 100,000,’S PREFERRED STOCK The Board of Directors of the Company has adopted a proposal declaring advisable an amendment to the Certificate of Incorporation of the Company to cancel all 14,000,000 shares of the Company’s Series A Convertible Preferred Stock (the “Preferred Stock”), par value $0.001 per share and authorize 100,000,000 new shares of the Company’s Preferred Stock, par value $0.001 per share, which upon approval of the Board of Directors, may be issued in one or more series and the relative terms, rights, preferences and limitations may be fixed. As of September 28, 2007, therewere no issued and outstanding shares of Preferred Stock. The proposed form of the Certificate of Amendment of the Certificate of Incorporation is attached hereto as Exhibit A. ADOPTION OF THE COMPANY’S 2 The Company’s 2006 Stock Option and Incentive Plan (the “Stock Plan”) was adopted by the Company’s Board of Directors in October 2006, subject to stockholder approval.The Stock Plan provides for the grant of stock-based awards to employees, officers and directors of, and consultants or advisors to, the Company and its subsidiaries, if any.Under the Stock Plan, the Company may grant options that are intended to qualify as incentive stock options (“incentive stock options”) within the meaning of Section422 of the Internal Revenue Code of 1986, as amended (the “Code”), options not intended to qualify as incentive stock options (“non-statutory options”), restricted stock and other stock-based awards.Incentive stock options may be granted only to employees of the Company.A total of 12,500,000 shares of Common Stock may be issued upon the exercise of options or other awards granted under the Stock Plan.The maximum number of shares with respect to which awards may be granted to any employee under the Stock Plan shall not exceed 25% of that number. The Stock Plan is administered by the Board of Directors and the Compensation Committee.Subject to the provisions of the Stock Plan, the Board of Directors and the Compensation Committee each has the authority to select the persons to whom awards are granted and determine the terms of each award, including the number of shares of Common Stock subject to the award.Payment of the exercise price of an award may be made in cash, in a “cashless exercise” through a broker, or if the applicable stock option agreement permits, shares of Common Stock or by any other method approved by the Board or Compensation Committee.Unless otherwise permitted by the Company, awards are not assignable or transferable except by will or the laws of descent and distribution. 3 Upon the consummation of an acquisition of the business of the Company, by merger or otherwise, the Board shall, as to outstanding awards (on the same basis or on different bases as the Board shall specify),make appropriate provision for the continuation of such awards by the Company or the assumption of such awards by the surviving or acquiring entity and by substituting on an equitable basis for the shares then subject to such awards either (a)the consideration payable with respect to the outstanding shares of Common Stock in connection with the acquisition, (b)shares of stock of the surviving or acquiring corporation or (c)such other securities or other consideration as the Board deems appropriate, the fair market value of which (as determined by the Board in its sole discretion) shall not materially differ from the fair market value of the shares of Common Stock subject to such awards immediately preceding the acquisition. In addition to or in lieu of the foregoing, with respect to outstanding stock options, the Board may, on the same basis or on different bases as the Board shall specify, upon written notice to the affected optionees, provide that one or more options then outstanding must be exercised, in whole or in part, within a specified number of days of the date of such notice, at the end of which period such options shall terminate, or provide that one or more options then outstanding, in whole or in part, shall be terminated in exchange for a cash payment equal to the excess of the fair market value (as determined by the Board in its sole discretion) for the shares subject to such Options over the exercise price thereof.Unless otherwise determined by the Board (on the same basis or on different bases as the Board shall specify),any repurchase rights or other rights of the Company that relate to a stock option or other award shall continue to apply to consideration, including cash, that has been substituted, assumed or amended for a stock option or other award pursuant to these provisions. The Company may hold in escrow all or any portion of any such consideration in order to effectuate any continuing restrictions. The Board may at any time provide that any stock options shall become immediately exercisable in full or in part, that any restricted stock awards shall be free of some or all restrictions, or that any other stock-based awards may become exercisable in full or in part or free of some or all restrictions or conditions, or otherwise realizable in full or in part, as the case may be. The Board of Directors or Compensation Committee may, in its sole discretion, amend, modify or terminate any award granted or made under the Stock Plan, so long as such amendment, modification or termination would not materially and adversely affect the participant. A copy of the Stock Plan, as adopted by the Board of Directors is attached hereto as Exhibit B. 4 ELECTION OF DIRECTORS Authorization and approval of the election as directors of George J. Coates, Gregory Coates, Barry C. Kaye, Richard W. Evans, Dr. Michael J. Suchar, Dr. Frank Adipietro, Glenn Crocker and Richard Whitworth to hold office until the next Annual Meeting of Stockholders or until their respective successors shall have been duly elected and qualified. All of the nominees are presently directors of the Company. Officers and Directors The officers and directors of the Company are as follows: Name Age Position George J. Coates 67 Director, Chairman of the Board, Chief Executive Officer and President Gregory Coates 36 Director and President- Technology Division Barry C. Kaye 54 Director, Treasurer and Chief Financial Officer Richard W. Evans 76 Director and Secretary Dr. Michael J. Suchar 51 Director *, ** Dr. Frank Adipietro 49 Director *, ** Glen Crocker 58 Director *, *** Richard Whitworth 58 Director *, *** * Serves as an independent director. ** Serves as a member of our compensation committee *** Serves as a member of our audit committee George J. Coates is our founder and served since our organization and until October 23, 2006 as a director of our Company, Chairman of the Board of Directors, President, Chief Executive Officer, Treasurer and Chief Financial Officer. Since October 23, 2006, he was employed by us in a non-executive position, and was considered by us as to be a significant employee. Effective March 28, 2007, Mr. Coates assumed the position as Chairman of our Board.He replaced his son Gregory Coates who will continue to serve as a Director and President, Technology Division. Mr. Coates was appointed Chief Executive Officer and President, replacing Mark Goldsmith. George J. Coates served two apprenticeships in Europe while attending the College of Technology in London, and as an associate member of the S.A.E. He received The City and Guilds of London Award for electrical and mechanical engineering. He is a former management director of SCR motor engineers of Europe and holds the certificates of Ministry of Transport in the United Kingdom. He worked as an engineer for Rolls Royce and Mercedes Benz, and holds approximately 300 patents worldwide. He invented coolant disc brakes, invented a hydraulic suspension, invented and patented the Coates rotary valve system and invented and patented a turbine engine. George Coates is 66 years old. Gregory Coates became a director of the Company on October 24, 2006, and has served as the Chairman of our Board of Directors until March 28, 2007. On October 23, 2006 he became our President – Technology Division. For the past fifteen years, Gregory Coates has worked with us as a design engineer, working in research and development, designing and building the CSRV System and adapting this system to various existing applications. He created certain of our licensed inventions, and patented certain of them. Gregory Coates is an Associate Member of the Society of Automotive Engineers, Inc., and a Member of the American Society of Mechanical Engineers. He graduated from the College of Technology of Ireland. Barry C. Kaye­ became a director of the Company on October 24, 2006 and has been serving as our Treasurer and Chief Financial Officer since October 18, 2006. Mr. Kaye is a Certified Public Accountant in both New York and New Jersey.From 2004 to 2005, Mr. Kaye served as Corporate Controller of Development Corporation for Israel.He was the Vice President, Finance & Operations for Alliance Corner Distributors, Inc. from 2003 to 2004.From 1999 to 2006, he was an Executive Business Consultant with BCK Business Consulting.From 1987 to 1999, he served as Group Vice President, Finance at Sharp Electronics Corporation.From 1976 to 1987, Mr. Kaye was a Senior Audit Manager for Arthur Andersen & Co.He is a member of the American Institute of Certified Accountants as well as a member of the New York and New Jersey State Societies of Certified Public Accountants.Mr. Kaye received his B.S. Degree in Accounting (with Cum Laude honors) from Brooklyn College of the City University of New York. Richard W. Evans became a director of the Company in May 1996.Dr. Evans holds an ED.D degree from Rutgers University, was a Supervisor of the Highland Park School in Highland Park, New Jersey, a post held for more than the preceding five years until his retirement in June 1996. Michael J. Suchar became a director of the Company in May 1996. Dr. Suchar, who holds a Doctor of Dental Surgery degree from Temple University Dental School, has been a practicing pediatric dentistry for more than the preceding five years. Frank J. Adipietro became a director of the Company on October 24, 2006. Dr. Adipietro earned an M.D. degree from Downstate Medical School, Brooklyn, New York. He has also earned an undergraduate degree from New York University, graduating with Phi Beta Kappa and Magna Cum Laude distinction. He has been practicing in the area of anesthesia and interventional pain management for more than twenty years. He has been Vice President of the Medical Staff at Eastern Long Island Hospital in Greenpoint, New York since 2001 and serves on numerous hospital committees. He was affiliated with Lenox Hill Hospital, New York, NY for more than ten years in the field of anesthesiology. Glenn Crocker became a director of the Company on October 24, 2006. Mr. Crocker, who holds an MBA degree in Engineering Design, has been working for most of the past thirty five years as a designer and design engineer with various vehicle manufacturers. Richard Whitworth became a director of the Company on October 24, 2006. Mr. Whitworth, who holds a Bachelor of Science degree from the University of Florida, has been serving as the president of the Whitworth Group Inc. for the past 19 years. The Whitworth Group specializes in governmental and public relations, organizational development and financial services. 5 DISSENTER’S RIGHTS OF APPRAISAL The Stockholders have no right under the Delaware General Corporation Law, the Company’s articles of incorporation consistent with above or the Company’s By-Laws to dissent from any of the provisions adopted as set forth herein. ADDITIONAL INFORMATION The Company is subject to the informational requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and in accordance therewith files reports, proxy statements and other information including annual and quarterly reports on Form 10-K and 10-Q (the “1934 Act Filings”) with the Securities and Exchange Commission (the “Commission”). Reports and other information filed by the Company can be inspected and copied at the public reference facilities maintained at the Commission at Room 1024, 450 Fifth Street, N.W., Washington, DC 20549. Copies of such material can be obtained upon written request addressed to the Commission, Public Reference Section, 450 Fifth Street, N.W., Washington, D.C. 20549, at prescribed rates. The Commission maintains a web site on the Internet (http://www.sec.gov) that contains reports, proxy and information statements and other information regarding issuers that file electronically with the Commission through the Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”). The following documents as filed with the Commission by the Company are incorporated herein by reference: 1. Annual Report on Form 10-KSB/A for the year ended December 31, 2006; 2. Quarterly Report on Form 10-QSB for the quarter ended June 30, 2007; 3. Quarterly Report on Form 10-QSB/A for thequarter ended March 31, 2007; and 4. Quarterly Report on Form 10-QSB for the quarter ended September 30, 2006; EFFECTIVE DATE OF AMENDMENT The amendment to our Articles of Incorporation will become effective upon the filing with the Delaware Secretary of State of a Certificate of Amendment to our Articles of Incorporation, attached hereto as Exhibit A. We intend to file the Certificate of Amendment twenty days after this Information Statement is first mailed to shareholders. By Order of the Board of Directors Dated: October 1, 2007 By: /s/George J. Coates George J. Coates Chairman of the Board of Directors, President and Chief Executive Officer 6 Exhibit A STATE OF DELAWARE CERTIFICATION OF AMENDMENT OF CERTIFICATE OF INCORPORATION OF COATES INTERNATIONAL, LTD. A corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware. DOES HEREBY CERTIFY: FIRST: That at a meeting of the Board of Directors of Coates International, Ltd. (“Coates”), resolutions were duly adopted setting forth a proposed amendment of the Certificate of Incorporation of said corporation to cancel all 14,000,000 shares of the Company’s Series A Convertible Preferred Stock and authorize 100,000,000 new shares of the Company’s Preferred Stock, which upon approval of the Board of Directors, may be issued in one or more series and the relative terms, rights, preferences and limitations may be fixed.The resolution setting forth the proposed amendment is as follows: RESOLVED, that the Certificate of Incorporation of this corporation be amended by changing the Article thereof numbered “FOURTH” so that, as amended, said Article shall be and read as follows: Classes and Numbers of Shares.The total number of shares of stock that the Corporation shall have authority to issue is One Billion and One Hundred Million (1,100,000,000). The Classes and aggregate number of shares of each class which the Corporation shall have authority to issue are as follows: 1. One Billion (1,000,000,000) shares of Common Stock, par value $0.0001 per share (the “Common Stock”). The terms and provisions of the Common Stock are as follows: (i) The holders of Common Stock shall be entitled to one vote per share with respect to all corporate matters. (ii) In case of the liquidation or dissolution of the Corporation, the holders of said shares of Common Stock shall be entitled, after payment or provision for payment of the debts and other liabilities of the Corporation, and subject to the prior rights of the holders of Preferred Stock, to share ratably in the remaining net assets of the Corporation. 2. One hundred Million (100,000,000) shares of Preferred Stock, par value $0.001 per share (the “Preferred Stock”). The Corporation may issue any class of the Preferred Stock in any series. The Board of Directors shall have authority to establish and designate series, and to fix the number of shares included in each such series and the variations in the relative rights, preferences and limitations as between series, provided that, if the stated dividends and amounts payable on liquidation are not paid in full, the shares of all series of the same class shall share ratably in the payment of dividends including accumulations, if any, in accordance with the sums which would be payable on such shares if all dividends were declared and paid in full, and in any distribution of assets other than by way of dividends in accordance with the sums which would be payable on such distribution if all sums payable were discharged in full. Shares of each such series when issued shall be designated to distinguish the shares of each series from shares of all other series. 7 SECOND: That thereafter, pursuant to resolution of its Board of Directors, a vote of the stockholders of said corporation was held at which the necessary number of shares as required by statute were voted in favor of the amendment. THIRD:That said amendment was duly adopted in accordance with the provisions of Section 242of the General Corporation Law of the State of Delaware. FOURTH:That the capital of said corporation shall not be reduced under or by reason of said amendment. IN WITNESS WHEREOF, said Coates International, Ltd., has caused this certificate to be signed by George J. Coates, an Authorized Officer, this 12th day of September, 2007. By: /s/ Authorized Officer Title: President Name: George J. Coates 8 Exhibit B COATES INTERNATIONAL LTD. 2006 Stock Option and Incentive Plan 1. Purpose and Eligibility The purpose of this 2006 Stock Option and Incentive Plan (the "Plan") of Coates International Ltd. (the "Company") is to provide stock options and other equity interests in the Company (each an "Award") to employees, officers, directors, consultants and advisors of the Company and its Subsidiaries, all of whom are eligible to receive Awards under the Plan. Any person to whom an Award has been granted under the Plan is called a "Participant". Additional definitions are contained in Section 8. 2. Administration a.Administration by Board of Directors. The Plan will be administered by the Board of Directors of the Company (the "Board"). The Board, in its sole discretion, shall have the authority to grant and amend Awards, to adopt, amend and repeal rules relating to the Plan and to interpret and correct the provisions of the Plan and any Award. All decisions by the Board shall be final and binding on all interested persons. Neither the Company nor any member of the Board shall be liable for any action or determination relating to the Plan.
